UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 Commission File Number 0-18051 DENNY’S CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-3487402 (State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 203 East Main Street Spartanburg, South Carolina29319-0001 (Address of principal executive offices) (Zip Code) (864) 597-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of July 30, 2010, 99,623,334 shares of the registrant’s common stock, par value $.01 per share, were outstanding. TABLE OF CONTENTS Page Part I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations Quarter and Two Quarters Ended June 30, 2010 and July 1, 2009 (unaudited) 3 Condensed Consolidated Balance Sheets (unaudited) 4 Condensed Consolidated Statement of Shareholders' Deficit and Comprehensive Income (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 6. Exhibits 26 Signatures 27 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands, except per share amounts) Revenue: Company restaurant sales $ Franchise and license revenue Total operating revenue Costs of company restaurant sales: Product costs Payroll and benefits Occupancy Other operating expenses Total costs of company restaurant sales Costs of franchise and license revenue General and administrative expenses Depreciation and amortization Operating (gains), losses and other charges, net ) ) ) Total operating costs and expenses Operating income Other expenses: Interest expense, net Other nonoperating expense(income), net ) ) Total other expenses, net Net income before income taxes Provision for income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes 3 Denny’s Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) June 30, 2010 December 30, 2009 (In thousands) Assets Current assets: Cash and cash equivalents $ $ Receivables, less allowance for doubtful accounts of $147 and $171, respectively Inventories Assets held for sale — Prepaid and other current assets Total current assets Property, net of accumulated depreciation of $254,158 and $258,695, respectively Other assets: Goodwill Intangible assets, net Deferred financing costs, net Other noncurrent assets Total assets $ $ Liabilities and shareholders' deficit Current liabilities: Current maturities of notes and debentures $ $ Current maturities of capital lease obligations Accounts payable Other current liabilities Total current liabilities Long-term liabilities: Notes and debentures, less current maturities Capital lease obligations, less current maturities Liability for insurance claims, less current portion Deferred income taxes Other noncurrent liabilities and deferred credits Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' deficit: Common stock $0.01 par value; authorized - 135,000; issued– 99,362 and 96,613, respectively Paid-in capital Deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes 4 Denny’s Corporation and Subsidiaries Condensed Consolidated Statement of Shareholders’ Deficit and Comprehensive Income (Unaudited) Common Stock Paid-in Accumulated Other Comprehensive Total Shareholders' Shares Amount Capital Deficit Loss, Net Deficit (In thousands) Balance, December 30, 2009 $ $ $ ) $ ) $ ) Comprehensive income: Net income — Amortizationof unrealized loss on hedged transactions, net of tax — Comprehensive income — — — Share-based compensation on equity classified awards — Issuance of common stock for share-based compensation 2 (2 ) — — — Exercise of common stock options 26 — — Balance, June 30, 2010 $ $ $ ) $ ) $ ) See accompanying notes 5 Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo cash flows provided by operating activities: Depreciation and amortization Operating (gains), losses and other charges, net ) Amortization of deferred financing costs (Gain) losson early extinguishment of debt 7 12 (Gain) loss on interest rate swap ) Deferred income tax expense 93 Share-based compensation Changes in assets and liabilities, net of effects of acquisitions and dispositions: Decrease (increase) in assets: Receivables Inventories Other current assets ) ) Other assets ) ) Increase (decrease) in liabilities: Accounts payable ) ) Accrued salaries and vacations ) ) Accrued taxes ) ) Other accrued liabilities ) ) Other noncurrent liabilities and deferred credits ) ) Net cash flows provided by operating activities Cash flows from investing activities: Purchase of property ) ) Proceeds from disposition of property Collections on notes receivable — Net cash flows(used in) provided by investing activities ) Cash flows from financing activities: Long-term debt payments ) ) Proceeds from exercise of stock options 24 Net bank overdrafts ) ) Net cash flows used in financing activities ) ) Decreasein cash and cash equivalents ) ) Cash and cash equivalents at: Beginning of period End of period $ $ See accompanying notes 6 Denny’s Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Introduction and Basis of Presentation Denny’s Corporation, or Denny’s, is one of America’s largest family-style restaurant chains. At June 30, 2010, the Denny’s brand consisted of 1,556 restaurants, 1,328 (85%) of which were franchised/licensed restaurants and 228 (15%) of which were company-owned and operated. The following table shows theunit activity for the quarter and two quarters ended June 30, 2010 and July 1, 2009: Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 Company-owned restaurants, beginning of period Units opened — — 4 1 Units sold to franchisees (9 ) (22 ) (9 ) ) Units closed — (1 ) — (1 ) End of period Franchised and licensed restaurants, beginning of period Units opened 7 10 13 20 Units purchased from Company 9 22 9 52 Units closed (10 ) (11 ) (12 ) (17 ) End of period 1,328 1,281 1,328 1,281 Total restaurants, end of period Our unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Therefore, certain information and notes normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. In our opinion, all adjustments considered necessary for a fair presentation of the interim periods presented have been included. Such adjustments are of a normal and recurring nature. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. These interim condensed consolidated financial statements should be read in conjunction with our consolidated financial statements and notes thereto for the year ended December 30, 2009 and the related Management’s Discussion and Analysis of Financial Condition and Results of Operations, both of which are contained in our Annual Report on Form 10-K for the fiscal year ended December 30, 2009. The results of operations for the interim periods presented are not necessarily indicative of the results for the entire fiscal year ending December 29, 2010. Note 2.Summary of Significant Accounting Policies Newly Adopted Accounting Standards Fair Value Accounting Standards Update (“ASU”) No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” Effective March 31, 2010, we adopted ASU No. 2010-06, which improves disclosure requirements related to fair value measurements under the Codification. The new disclosure requirements relate to transfers in and out of Levels 1 and 2. ASU No. 2010-06 also includes separate disclosure requirements about purchases, sales, issuances and settlements relating to Level 3 measurements, which we are required to adopt in the first quarter of 2011. The adoption did not have a material impact on the disclosures included in our Condensed Consolidated Financial Statements. Subsequent Events ASU No. 2010-09, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements" Effective December 31, 2009, the first day of fiscal 2010,we adopted ASC No. 2010-09, which removes the requirement to disclosethe date throughwhich subsequent events have been evaluated. The adoption did not have a material impact on the disclosures included in our Condensed Consolidated Financial Statements. See Note 18. 7 Variable Interest Entities Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810 “Consolidation” Effective December 31, 2009, the first day of fiscal 2010, we adopted FASB ASC 810, which amends the guidance on the consolidation of variable interest entities for determining whether an entity is a variable interest entity and modifies the methods allowed for determining the primary beneficiary of a variable interest entity. In addition, it requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity and enhanced disclosures related to an enterprise’s involvement in a variable interest entity. The adoption did not have a material impact on our Condensed Consolidated Financial Statements. There have been no other material changes to our significant accounting policies and estimates from the information provided in Note 2 of our Consolidated Financial Statements included in our Form 10-K for the fiscal year ended December 30, 2009. Accounting Standards to be Adopted Fair Value Accounting Standards Update (“ASU”) No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” As mentioned under the "Fair Value" section above, we are required to adopt the disclosure requirements of ASU 2010-06 about purchases, sales, issuances and settlements relating to Level 3 measurements in the first quarter of 2011. We do not anticipate the adoption to have a material impact on the disclosures included in our Condensed Consolidated Financial Statements. Accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on our Condensed Consolidated Financial Statements upon adoption. Note 3. Notes Receivables Notes receivable were comprised of the following: June 30, 2010 December 30, 2009 (In thousands) Current assets (included as a component of receivables): Receivables related to sale of restaurants to franchisees $ $ Receivables related to sale of real estate to a third party 62 61 Total current notes receivable $ $ Noncurrent (included as a component of other noncurrent assets): Receivables related to sale of restaurants to franchisees $ $ Receivables related to sale of real estate to a third party 80 Total noncurrent notesreceivable $ $ Note 4. Assets Held for Sale Assets held for sale of $2.9 million as of June 30, 2010, include restaurants and real estate to be sold to franchisees. There were no assets held for sale as of December 30, 2009. We expect to sell each of these assets within 12 months. Our Credit Facility (defined in Note 8) requires us to make mandatory prepayments to reduce outstanding indebtedness with the net cash proceeds from the sale of specified real estate properties, restaurant assets and restaurant operations to franchisees, net of a voluntary $10.0 million annual exclusion related to proceeds from the sale of restaurant operations to franchisees and a voluntary $10.0 million annual exclusion related to proceeds from the sale of restaurant assets.As of June 30, 2010 and December 30, 2009, no reclassification of long-term debt to current liabilities was required.There were no impairment charges recognized related to assets held for sale for the quarter and two quarters ended June 30, 2010.As a result of classifying certain assets as held for sale, we recognized impairment charges of $0.1 million and $0.4 million for the quarter and two quarters ended July 1, 2009.This expense is included as a component of operating (gains), losses and other charges, net in our Condensed Consolidated Statements of Operations. 8 Note 5.Goodwill and Other Intangible Assets The changes in carrying amounts of goodwill for the quarter ended June 30, 2010 are as follows: (In thousands) Balance at December 30, 2009 $ Write-offs associated with sale of restaurants ) Balance at June 30, 2010 $ Goodwill and intangible assets were comprised of the following: June 30, 2010 December 30, 2009 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization (In thousands) Goodwill $ $ — $ $ — Intangible assets with indefinite lives: Trade names $ $ — $ $ — Liquor licenses — — Intangible assets with definite lives: Franchise and license agreements Foreign license agreements Intangible assets $ Other assets with definite lives: Software development costs $ Note 6.Operating (Gains), Losses and Other Charges, Net Operating (gains), losses and other charges, netare comprised of the following: Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands) Gains on sales of assets and other, net $ ) $ ) $ ) $ ) Restructuring charges and exit costs ) ) Impairment charges — — Operating gains, losses and other charges, net $ ) $ ) $ $ ) Gains on Sales of Assets Proceeds and gains on sales of assets were comprised of the following: Quarter Ended June 30, 2010 Quarter Ended July 1, 2009 Net Proceeds Gains Net Proceeds Gains (In thousands) Sales of restaurant operations and related real estate to franchisees $ Sales of other real estate assets 39 Recognition of deferred gains — 31 — 31 Total $ 9 During the quarter ended June 30, 2010, we recognized $1.2 million of gains on the sale of nine restaurant operations to four franchisees for net proceeds of$3.0 million (which includeda note receivable of $0.2 million). During the quarter ended July 1, 2009, we recognized $2.3 million of gains on the sale of 22 restaurant operations to eight franchisees for net proceeds of$7.0 million (which includeda note receivable of $0.1 million). Two Quarters Ended June 30, 2010 Two Quarters Ended July 1, 2009 Net Proceeds Gains Net Proceeds Gains (In thousands) Sales of restaurant operations and related real estate to franchisees $ Sales of other real estate assets 48 Recognition of deferred gains — 62 — 95 Total $ During the two quarters ended June 30, 2010, we recognized $1.2 million of gains on the sale of nine restaurant operations to four franchisees for net proceeds of $3.0 million (which included a note receivable of $0.2 million) and additional gains on prior year restaurant sale transactions.During the two quarters ended July 1, 2009, we recognized $2.8 million of gains on the sale of 52 restaurant operations toten franchisees for net proceeds of$11.8 million (which included notes receivable of $1.5 million). Restructuring Charges and Exit Costs Restructuring charges and exit costs were comprised of the following: Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands) Exit costs $ $ ) $ $ ) Severance and other restructuring charges Total restructuring and exit costs $ $ ) $ $ ) The components of the change in accrued exit cost liabilities are as follows: (In thousands) Balance at December 30, 2009 $ Provisions for units closed during the year (1) Changes in estimates of accrued exit costs, net (1) Payments, net of sublease receipts ) Interest accretion Balance at June 30, 2010 Less current portion included in other current liabilities Long-term portion included in other noncurrent liabilities $ Included as a component of operating (gains), losses and other charges, net. Estimated net cash payments related to exit cost liabilities in the next five years are as follows: (In thousands) Remainder of 2010 $ Thereafter Total Less imputed interest Present value of exit cost liabilities $ 10 As of June 30, 2010 and December 30, 2009, we had accrued severance and other restructuring charges of $1.1 million and $0.9 million, respectively. The balance as of June 30, 2010 is expected to be paid during the next 12 months. Note 7.Fair Value of Financial Instruments Fair Value of Assets and Liabilities Measured on a Recurring and Nonrecurring Basis Financial assets and liabilities measured at fair value on a recurring basis are summarized below: Fair Value Measurements as of June 30, 2010 Total Quoted Prices in Active Markets for Identical Assets/Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique (In thousands) Deferred compensation plan investments $ $ $ — $ — market approach Total $ $ $ — $ — Fair Value Measurements as of December 30, 2009 Total Quoted Prices in Active Markets for Identical Assets/Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique (In thousands) Deferred compensation plan investments $ $ $ — $ — market approach Total $ $ $ — $ — In addition to the financial assets and liabilities that are measured at fair value on a recurring basis, we measure certain assets and liabilities at fair value on a nonrecurring basis. As of June 30, 2010, there were no such nonrecurring measurements. As of December 30, 2009, impaired assets related to an underperforming unit were written down to a fair value of $0 based on the income approach. Fair Value of Long-Term Debt The book value and estimated fair value of our long-term debt, excludingcapital lease obligations,was as follows: June 30, 2010 December 30, 2009 (In thousands) Book value: Fixed rate long-term debt $ $ Variable rate long-term debt Long term debt excluding capital lease obligations $ $ Estimate fair value: Fixed rate long-term debt $ $ Variable rate long-term debt Long term debt excluding capital lease obligations $ $ The market quotation for our Denny’s Holdings, Inc. 10% Senior Notes due 2012 (“the 10% Notes”) was equal to their par value as of June 30, 2010. Therefore, there was nodifference between the estimated fair value of long-term debt and its historical cost reported in our Condensed Consolidated Balance Sheets at June 30, 2010. The difference between the estimated fair value and historical cost at December 30, 2009 directly relates to the market quotations for the 10% Notes. Note 8.Long-Term Debt Credit Facility Our subsidiaries, Denny's, Inc. and Denny's Realty, LLC (the "Borrowers"), have a senior secured credit agreement consisting of a $50 million revolving credit facility (including up to $10 million for a revolving letter of credit facility for short term needs), a $65 million term loan and an additional $30 million letter of credit facility for longer term needs(together, the "Credit Facility"). At June 30, 2010, we hadoutstanding letters of credit of $24.5 million (comprised of $24.4 million under our letter of credit facility and less than $0.1 million under our revolving letter of credit facility). There were no revolving loans outstanding at June 30, 2010. These balances result in availability of $5.6 million under our letter of credit facility and $49.9 million under the revolving facility. 11 The revolving facility matures on December 15, 2011. The term loan and the $30 million letter of credit facility mature on March 31, 2012. The term loan amortizes in equal quarterly installments at a rate equal to approximately 1% per annum with all remaining amounts due on the maturity date. The Credit Facility is available for working capital, capital expenditures and other general corporate purposes. We will be required to make mandatory prepayments under certain circumstances (such as required payments related to asset sales) typical for this type of credit facility and may make certain optional prepayments under the Credit Facility. We believe that our estimated cash flows from operations for 2010, combined with our capacity for additional borrowings under our Credit Facility, will enable us to meet our anticipated cash requirements and fund capital expenditures over the next twelve months. The Credit Facility is guaranteed by Denny's and its other subsidiaries and is secured by substantially all of the assets of Denny's and its subsidiaries. In addition, the Credit Facility is secured by first-priority mortgages onapproximately 100 company-owned real estate assets. The Credit Facility contains certain financial covenants (i.e., maximum total debt to EBITDA (as defined under the Credit Facility) ratio requirements, maximum senior secured debt to EBITDA ratio requirements, minimum fixed charge coverage ratio requirements and limitations on capital expenditures), negative covenants, conditions precedent, material adverse change provisions, events of default and other terms, conditions and provisions customarily found in credit agreements for facilities and transactions of this type. A commitment fee of 0.5% is paid on the unused portion of the revolving credit facility. Interest on loans under the revolving facility is payable at per annum rates equal to LIBOR plus 250 basis points and will adjust over time based on our leverage ratio. Interest on the term loan and letter of credit facility ispayable at per annum rates equal to LIBOR plus 200 basis points. The weighted-average interest rate under the term loan was 2.5% and 3.6% as of June 30, 2010 and July 1, 2009, respectively. Taking into consideration our interest rate swap, described below, the weighted-average interest rate under the term loan was 6.4% as of July 1, 2009. Note 9.Derivative Financial Instruments Wemay choose to utilize derivative financial instruments to manage our exposure to interest rate risk and commodity risk in relation to natural gas costs. We do not enter into derivative instruments for trading or speculative purposes. As of June 30, 2010 and December 30, 2009, there were no derivative instruments included in the Condensed Consolidated Balance Sheet. The gains (losses) recognizedin our Condensed Consolidated Statements of Operations as a result ofinterest rate swaps and natural gas hedge contracts are as follows: Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands) Realized gains (losses): Interest rate swap - included as a component of interest expense $ — $ ) $ — $ ) Natural gas contracts - includedas a component of utility expense, which is included in other operating expenses $ — $ ) $ — $ ) Unrealized gains (losses) included as a component of nonoperating expense: Interest rate swap $ — $ $ ) $ Natural gas contracts $ — $ $ — $ The unrealized gains (losses) related to the interest rate swap include boththe changes in the fair value of the swap and the amortization of losses previously recorded in accumulated other comprehensive income. Interest Rate Swap In 2007, we entered into an interest rate swap with a notional amount of $150 million that was designated as a cash flow hedge of our interest rate exposure. Under the terms of the swap, wepaid a fixed rate of 4.8925% on the notional amount and received payments from thecounterparties based on the 3-month LIBOR rate for a term ending on March 30, 2010, effectively resulting in a fixed rate of 6.8925% on the notional amount. Interest rate differentials paid or received under the swap agreement were recognized as adjustments to interest expense. At the end of 2007, we determined that a portion of the underlying cash flows related to the swap were no longer probable of occurring over the term of the swap as a result of the probability of paying the debt down below the notional amount. As a result, we discontinued hedge accounting treatment. The losses included in accumulated other comprehensive income as of December 26, 2007 were amortized to other nonoperating expense over the remaining term of the swap. In 2008, we terminated $50 million of the notional amount of the swap. In the fourth quarter of 2009 we terminated the remaining $100 million of the notional amount of the swap. The 2009 termination resulted in a $1.3 million cash payment, which was made in the fourth quarter of 2009. There were no interest rate swaps outstanding as of December 30, 2009 or June 30, 2010. Natural Gas Hedge Contracts Realized gains (losses) on the contracts are recorded as utility cost which is a component of other operating expenses.The contracts are not accounted for under hedge accounting; therefore, changes in the contracts' fair value are recorded inother nonoperating expense. 12 Note 10. Defined Benefit Plans The components of net periodic benefit cost were as follows: Pension Plan Other Defined Benefit Plans Quarter Ended Quarter Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands) Service cost $ 94 $ $ — $ — Interest cost 34 38 Expected return on plan assets ) ) — — Amortization of net loss 6 3 Net periodic benefit cost $ $ $ 40 $ 41 Pension Plan Other Defined Benefit Plans Two Quarters Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands) Service cost $ $ $ — $ — Interest cost 69 76 Expected return on plan assets ) ) — — Amortization of net loss 11 7 Net periodic benefit cost $ $ $ 80 $ 83 We did not make any contributions to our qualified pension plan during the two quarters ended June 30, 2010. We made contributions of $0.6 million to our qualified pension plan during the two quarters ended July 1, 2009. We made contributions of $0.1 million and $0.1 million to our other defined benefit plans during the two quarters ended June 30, 2010 and July 1, 2009, respectively. We do not expect to contribute to our qualified pension plan during 2010. We expect to contribute an additional$0.1 million to our other defined benefit plansover the remainder of fiscal 2010. Additional minimum pension liability of $18.0 million is reported as a component of accumulated other comprehensiveloss in the Condensed Consolidated Statement of Shareholders’ Deficit and Comprehensive Income as of June 30, 2010 and December 30, 2009. Note 11. Share-Based Compensation Total share-based compensation included as a component of net income was as follows: Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands) Share-based compensation related to liability classified restricted stock units $ ) $ $ $ Share based compensation related to equity classified awards: Stock options $ Restricted stock units Board deferred stock units 74 95 Total share-based compensation related to equity classified awards Total share-based compensation $ ) $ $ $ Stock Options During the two quarters ended June 30, 2010, we granted approximately 0.6 million stock options to certain employees. These stockoptions vest evenly over 3 years and have a 10-year contractual life. The weighted average fair value per option for options granted during the two quarters ended June 30, 2010 was $1.21. The fair value of these stock options was estimated at the date of grant using the Black-Scholes option pricing model. Use of this option pricing model requires the input of subjective assumptions. These assumptions include estimating the length of time employees will retain their vested stock options before exercising them (“expected term”), the estimated volatility of our common stock price over the expected term and the number of options that will ultimately not complete their vesting requirements (“forfeitures”). Changes in the subjective assumptions can materially affect the estimate of the fair value of share-based compensation and, consequently, the related amount recognized in the Condensed Consolidated Statements of Operations. 13 We used the following weighted average assumptions for the stock option grants for the two quarters ended June 30, 2010: Dividend yield % Expected volatility % Risk-free interest rate % Weighted average expected term 4.7 years The dividend yield assumption was based on our dividend payment history and expectations of future dividend payments. The expected volatility was based on the historical volatility of our stock for a period approximating the expected life. The risk-free interest rate was based on published U.S. Treasury spot rates in effect at the time of grant with terms approximating the expected life of the option. The weighted average expected term of the options represents the period of time the options are expected to be outstanding based on historical trends. As of June 30, 2010, we had approximately $1.3 million of unrecognized compensation cost related to unvested stock option awards outstanding, which is expected to be recognized over a weighted average of 1.8 years. Restricted Stock Units In June 2010, we granted two awards ofless than 0.1 millionrestricted stock units to certain non-employee board members. One award hada grant date fair value of $2.72 andthe other had a grant date fair value of $2.82. The units vest 12 months from the grant date and,based on the participant's election, are converted to shares of Denny's stock either upon vesting or upon the board member's separation from the Board of Directors. In January 2010, we granted approximately 0.1 million performance shares and 0.1 million performance units to certain employees. As these awards contain a market condition, a Monte Carlo valuation was used to determine the performance shares grant date fair value of $2.69 per share. The awards granted to our named executive officers also contain a performance condition based on certain operating measures for the fiscal year ended December 29, 2010. The performance units were valued at $2.00 per unit. The performance period is the three year fiscal period beginning December 31, 2009 and ending December 26, 2012. The performance shares and units will vest and be earned (from 0% to 150% of the target award for each such increment) at the end of the performance period based on the Total Shareholder Return of our stock compared to the Total Shareholder Returns of a group of peer companies. During the two quarters ended June 30, 2010, we made payments of $0.9 million (before taxes) in cash and issued 0.2 million shares of common stock related to the restricted stock unit awards that vested as of December 30, 2009. Accrued compensation expense included as a component of the Condensed Consolidated Balance Sheet was as follows: June 30, 2010 December 30, 2009 (In thousands) Liability classified restricted stock units: Other current liabilities $ $ Other noncurrent liabilities $ $ Equity classified restricted stock units: Additional paid-in capital $ $ As of June 30, 2010, we had approximately $1.6 million of unrecognized compensation cost (approximately $0.6 million for liability classified units and approximately $1.0 million for equity classified units) related to all unvested restricted stock unit awards outstanding, which is expected to be recognized over a weighted average of 1.4 years. Board Deferred Stock Units During the two quarters ended June 30, 2010, we granted 0.1 million deferred stock units (which are equity classified) with a weighted average grant date fair value of $2.92 per unit to non-employee members of our Board of Directors. The directors may elect to convert these awards into shares of common stock either on a specific date in the future (while still serving as a member of the Board of Directors) or upon termination as a member of the Board of Directors. Note 12. Comprehensive Income and Accumulated Other Comprehensive Loss Total comprehensive income was $10.2million and $14.2 million for the two quarters ended June 30, 2010 and July 1, 2009, respectively. The components of Accumulated Other Comprehensive Loss, Net in the Condensed Consolidated Statement of Shareholder’s Deficit and Comprehensive Lossare as follows: June 30, 2010 December 30, 2009 (In thousands) Additional minimum pension liability $ ) $ ) Unrealized loss on interest rate swap — ) Accumulated other comprehensive loss $ ) $ ) 14 Note 13.Income Taxes The provision for income taxes was $0.4 and $0.6 million for the quarter and two quarters ended June 30, 2010 compared to $0.6 million and $0.2 million for the quarter and two quarters ended July 1, 2009. The provision for income taxes for the first two quarters of 2010 and 2009 was determined using our effective rate estimated for the entire fiscal year. The increase in our effective tax rate for the two quarters ended June 30, 2010 results primarily from the recognition of $0.7 million of current tax benefits during the first quarter of 2009 related to the enactment of certain federal laws during the first quarter of 2009. We have provided valuation allowances related to any benefits from income taxes resulting from the application of a statutory tax rate to our net operating losses (“NOL”) generated in previous periods. Note 14.Net Income Per Share Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (In thousands, except for per share amounts) Numerator: Numerator for basic and diluted net income per share - net income $ Denominator: Denominator for basic net income per share – weighted average shares Effect of dilutive securities: Options Restricted stock units and awards Denominator for diluted net income per share – adjusted weighted average shares and assumed conversions of dilutive securities Basic net income per share $ Diluted net income per share $ Stock options excluded (1) Restricted stock units and awards excluded (1) — 420 — 420 Excluded from diluted weighted-average shares outstanding as the impact would have been antidilutive. Note 15.Supplemental Cash Flow Information Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Income taxes paid, net $ $ Interest paid $ $ Noncash investing activities: Notes received in connection with disposition of property $ $ Execution of direct financing leases $ — $ Noncash financing activities: Issuance of common stock, pursuant to share-based compensation plans $ $ Execution of capital leases $ $ 35 Note 16. Related Party Transactions: During the quarter and two quarters ended July 1, 2009, we sold company-owned restaurants to franchisees that are former employees, including a former executive. We received cash proceeds of $1.1 million and recognized losses of $0.1 million from these related party sales during the quarter and two quarters ended July 1, 2009.In relation to these sales, we may enter into leases or subleases with the franchisees. These leases and subleases are entered into at fair market value. 15 Note 17.Commitments and Contingencies On July 23, 2010, the Company received notice that our former Chief Executive Officer (“CEO”) has elected to arbitrate issues with respect to the settlement of any outstanding obligations related to his departure.Under the terms of the employment agreement with our former CEO, such arbitration proceeding is to be held before a single arbitrator in Charlotte, North Carolina in accordance with the rules of the American Arbitration Association and is to be completed within 60 days of the delivery of such notice.We estimate that the arbitration could result in payments to our former CEO ranging from approximately $0.8 million to $3.2 million. At June 30, 2010, we have recorded $0.8 million of severance and other restructuring charges related to the resolution of this matter. In addition, there are various other claims and pending legal actions against or indirectly involving us, including actions involving employees and guests, other employment related matters, taxes, sales of franchise rights and businesses and other matters. Based on our examination of these matters and our experience to date, we have recorded reserves reflecting our best estimate of liability, if any, with respect to these matters. However, the ultimate disposition of these matters cannot be determined with certainty.We record legal expenses and other litigation costs as those costs are incurred. Note 18.Subsequent Events We performed an evaluation of subsequent events and determined that no events required disclosure. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements The following discussion is intended to highlight significant changes in our financial position as of June 30, 2010 and results of operations for the quarterand two quarters ended June 30, 2010 compared to the quarter and two quarters ended July 1, 2009. The forward-looking statements included in Management’s Discussion and Analysis of Financial Condition and Results of Operations, which reflect our best judgment based on factors currently known, involve risks, uncertainties, and other factors which may cause our actual performance to be materially different from the performance indicated or implied by such statements. Such factors include, among others: competitive pressures from within the restaurant industry; the level of success of our operating initiatives and advertising and promotional efforts; adverse publicity; changes in business strategy or development plans; terms and availability of capital; regional weather conditions; overall changes in the general economy (including with regard to energy costs), particularly at the retail level; political environment (including acts of war and terrorism); and other factors included in the discussion below, or in Part II. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Part I. Item 1A. Risk Factors, contained in our Annual Report on Form 10-K for the year ended December 30, 2009. 16 Statements of Operations The following table contains information derived from our Condensed Consolidated Statements of Operations expressed as a percentage of total operating revenues, except as noted below. Percentages may not add due to rounding. Quarter Ended Two Quarters Ended June 30, 2010 July 1, 2009 June 30, 2010 July 1, 2009 (Dollars in thousands) Revenue: Company restaurant sales $ % $ % $ % $ % Franchise and license revenue % Total operating revenue % Costs of company restaurant sales (a): Product costs % Payroll and benefits % Occupancy % Other operating expenses % Total costs of company restaurant sales % Costs of franchise and license revenue (a) % General and administrative expenses % Depreciation and amortization % Operating (gains), losses and other charges ) %) ) %) % ) %) Total operating costs and expenses % Operating income % Other expenses: Interest expense, net % Other nonoperating expense(income), net % ) %) % ) %) Total other expenses, net % Net incomebefore income taxes % Provision forincome taxes % Net income $ % $ % $ % $ % Other Data: Company-owned average unit sales $ Franchise average unit sales $ Company-owned equivalent units (b) Franchise equivalent units (b) Same-store sales decrease(company-owned) (c)(d) %) %) %) %) Guest check average (decrease) increase (d) %) % %) % Guest count decrease (d) %) %) %) %) Same-store salesdecrease(franchised and licensed units) (c) (d) %) %) %) %) (a) Costs of company restaurant sales percentages are as a percentage of company restaurant sales. Costs of franchise and license revenue percentages are as a percentage of franchise and license revenue. All other percentages are as a percentage of total operating revenue. (b) Equivalent units are calculated as the weighted average number of units outstanding during a defined time period. (c) Same-store sales include sales from restaurants that were open the same period in the prior year. (d) Prior year amounts have not been restated for 2010 comparable units. 17 Quarter Ended June 30, 2010 Compared with Quarter Ended July 1, 2009 Unit Activity Quarter Ended June 30, 2010 July 1, 2009 Company-owned restaurants, beginning of period Units opened — — Units sold to franchisees (9 ) ) Units closed — (1 ) End of period Franchised and licensed restaurants, beginning of period Units opened 7 10 Units purchased from Company 9 22 Units closed ) ) End of period Total restaurants, end of period Company Restaurant Operations During the quarter ended June 30, 2010, we incurred a 6.2% decrease in same-store sales, comprised of a2.7% decrease in guest check average and a 3.7% decrease in guest counts. Company restaurant sales decreased $20.2 million, or 16.1%, primarily resulting from a 37 equivalent-unit decrease in company-owned restaurants. The decrease in equivalent units primarily resulted from the sale of company-owned restaurants to franchisees. Total costs of company restaurant sales as a percentage of company restaurant sales increased to 86.2% from 85.7%. Product costs decreasedto 23.3% from 23.4%.Payroll and benefits decreased to 41.2% from 41.6% primarily as a result of a decrease in incentive compensation, partially offset by the deleveraging effect of lower sales and unfavorable workers’ compensation claims development. Occupancy costs increased to 6.6% from 6.4% primarily dueto theeffect of lower sales. Other operating expenses were comprised of the following amounts and percentages of company restaurant sales: Quarter Ended June 30, 2010 July 1, 2009 (Dollars in thousands) Utilities $ % $ % Repairs and maintenance % % Marketing % % Legal settlement costs 77 % — % Other direct costs % % Other operating expenses $ % $ % Utilities decreased0.2 percentage points primarily due to the recognition of $0.4 million in losses on natural gas contracts during the prior year quarter. Marketing increased0.5 percentage points as we fundedadditional advertising for the Super Bowl promotion and the $2/$4/$6/$8 value menu program. Other direct costs increased 0.8 percentage points primarily as a result of charges for excess promotional materials. Franchise Operations Franchise and license revenue and related costs were comprised of the following amounts and percentages of franchise and license revenue for the periods indicated: Quarter Ended June 30, 2010 July 1, 2009 (Dollarsin thousands) Royalties $ % $ % Initial and other fees % % Occupancy revenue % % Franchise and license revenue $ % $ % Occupancy costs % % Other direct costs % % Costs of franchise and license revenue $ % $ % 18 Royalties decreased by $0.2 million, or 0.9%, primarily resulting from the effects of a 5.9% decrease in same-store sales, partially offset by a 49 equivalent unit increase in franchised and licensed units. The increase in equivalent units resulted primarily from the sale of company-owned restaurants to franchisees. Initial fees decreased by$0.6 million, or 47.2%, as fewer restaurants were opened by and sold to franchisees during the current year quarter. The increase in occupancy revenue of $0.2 million, or 2.2%, is also primarily the result of the sale of restaurants to franchisees over the last 12 months. Costs of franchise and license revenue increased by $0.4 million, or 4.1%. The increase in occupancy costs of $0.1 million, or 0.7%,is primarilythe result of the sale of company-owned restaurants to franchisees. Other direct costs increased by $0.4 million, or 18.0%,primarily as a result of expenses associated with future restaurant openings related to the Pilot Flying J transaction (See Recent Events section).As a result, costs of franchise and license revenue as a percentage of franchise and license revenue increased to37.4% for the quarter ended June 30, 2010 from 35.3% for the quarter ended July 1, 2009. Other Operating Costs and Expenses Other operating costs and expenses such as general and administrative expenses and depreciation and amortization expense relate to both company and franchise operations. General and administrative expenses were comprised of the following: Quarter Ended June 30, 2010 July 1, 2009 (In thousands) Share-based compensation $ ) $ Other general and administrative expenses Total general and administrative expenses $ $ The $1.9 million decrease in share-based compensation expense is primarily due to the adjustment of the liability classifiedrestricted stock units to fair value as of June 30, 2010 and a $0.5 million reduction in expense related to forfeitures resulting from the departure of the Company's former Chief Executive Officer. The $0.9 million decrease in other general and administrative expenses is primarily the result of a $2.6 million decrease in incentive and deferred compensation, partially offset by a $1.5 million increase in costs related to our recent proxy contest. Depreciation and amortization was comprised of the following: Quarter Ended June 30, 2010 July 1, 2009 (In thousands) Depreciation of property and equipment $ $ Amortization of capital lease assets Amortization of intangible assets Total depreciation and amortization expense $ $ The overall decrease in depreciation and amortization expense is due to the sale of company-owned restaurants to franchisees during fiscal 2009. Operating (gains), losses and other charges, net were comprised of the following: Quarter Ended June 30, 2010 July 1, 2009 (In thousands) Gains on sales of assets and other, net $ ) $ ) Restructuring charges and exit costs ) Impairment charges — Operating (gains), losses and other charges, net $ ) $ ) During the quarter ended June 30, 2010, we recognized $1.2 million of gains on the sale of nine restaurant operations to four franchisees for net proceeds of$3.0 million (which includeda note receivable of $0.2 million). During the quarter ended July 1, 2009, we recognized $2.3 million of gains on the sale of 22 restaurant operations to eight franchisees for net proceeds of$7.0 million (which includeda note receivable of $0.1 million). The remaining gains for the two periods resulted from the recognition of gains on the sale of other real estate assets and deferred gains. 19 Restructuring charges and exit costs were comprised of the following: Quarter Ended June 30, 2010 July 1, 2009 (In thousands) Exit costs $ $ ) Severance and other restructuring charges Total restructuring and exit costs $ $ ) Severance and other restructuring charges for the quarter ended June 30, 2010 includes $0.8 million related to the departure of the Company's former Chief Executive Officer (see Part II Item 1. Legal Proceedings). Impairment charges for the quarter ended July 1, 2009 relate to underperforming restaurants as well as restaurants held for sale. Operating income was $12.9million for the quarter ended June 30, 2010 compared with $17.4 million for the quarter ended July 1, 2009. Interest expense, net was comprised of the following: Quarter Ended June 30, 2010 July 1, 2009 (In thousands) Interest on senior notes $ $ Interest on credit facilities Interest on capital lease liabilities Letters of credit and other fees Interest income ) ) Total cash interest Amortization of deferred financing costs Interest accretion on other liabilities Total interest expense, net $ $ The decrease in interest expenseresulted primarilyfrom the repayment of$15.0 million and $46.7 million of term loan debt during 2010 and 2009, respectively. Other nonoperating expense (income), net was $0.6 million for the quarter ended June 30, 2010 compared withother nonoperating income of $0.7 million for the quarter ended July 1, 2009. The provision for income taxes was $0.4 million for the quarter ended June 30, 2010 compared to $0.6 million for the quarter ended July 1, 2009. The provision for income taxes for the second quarters of 2010 and 2009 was determined using our effective rate estimated for the entire fiscal year. We have provided valuation allowances related to any benefits from income taxes resulting from the application of a statutory tax rate to our net operating losses (“NOL”) generated in previous periods. Net income was $5.5million for the quarter ended June 30, 2010 compared with $9.3 million for the quarter ended July 1, 2009 due to the factors noted above. Two Quarters Ended June 30, 2010 Compared with Two Quarters Ended July 1, 2009 Unit Activity Two Quarters Ended June 30, 2010 July 1, 2009 Company-owned restaurants, beginning of period Units opened 4 1 Units sold to franchisees (9 ) ) Units closed — (1 ) End of period Franchised and licensed restaurants, beginning of period Units opened 13 20 Units purchased from Company 9 52 Units closed ) ) End of period Total restaurants, end of period 20 Company Restaurant Operations During the two quarters ended June 30, 2010, we realized a 5.8% decrease in same-store sales, comprised of a1.3% decrease in guest check average and a4.6% decrease in guest counts. Company restaurant sales decreased $48.0 million, or 18.4%, primarily resulting from a 50 equivalent-unit decrease in company-owned restaurants. The decrease in equivalent-units primarily resulted from the sale of company-owned restaurants to franchisees. Total costs of company restaurant sales as a percentage of company restaurant sales decreased to 86.3% from 87.0%. Product costs remained constant at23.6%. Payroll and benefits decreasedto41.1% from 42.1% primarily as a result of a decrease in incentive compensation. Occupancy costs increasedto6.7% from 6.5% primarily dueto the deleveraging effect of lower sales. Other operating expenses were comprised of the following amounts and percentages of company restaurant sales: Two Quarters Ended June 30, 2010 July 1, 2009 (Dollars in thousands) Utilities $ % $ % Repairs and maintenance % % Marketing % % Legal % % Other direct costs % % Other operating expenses $ % $ % Utilities decreased0.6 percentage points primarily due to the recognition of $1.0 million in losses on natural gas contracts during the prior year. Marketing increased0.4 percentage pointsas we fundedadditional advertising for the Super Bowl promotion and the $2/$4/$6/$8 value menu program. Franchise Operations Franchise and license revenue and costs of franchise and license revenue were comprised of the following amounts and percentages of franchise and license revenue for the periods indicated: Two Quarters Ended June 30, 2010 July 1, 2009 (Dollars in thousands) Royalties $ % $ % Initial fees 1.9 % 2,906 4.8 % Occupancy revenue % % Franchise and license revenue $ % $ % Occupancy costs % % Other direct costs % % Costs of franchise and license revenue $ % $ % Royalties decreased by $0.1 million, or 0.2% primarily resulting from the effects of a 6.1% decrease in same-store sales, offset by a 64 equivalent-unit increase in franchised and licensed units. The increase in equivalent-units resulted primarily from the sale of company-owned restaurants to franchisees. Initial fees decreased by$1.8 million, or 61.7%, as fewer restaurants were opened by and sold to franchisees during the current year period. The increase in occupancy revenue of $0.9 million, or 4.3%, is also primarily the result of the sale of restaurants to franchisees over the last 12 months. Costs of franchise and license revenue increased by $1.5 million, or 6.8%. The increase in occupancy costs of $0.7 million, or 4.3%,is primarilythe result of the sale of company-owned restaurants to franchisees. Other direct costs increased by $0.8 million, or 14.7%, primarily as a result of expenses associated with future restaurant openings related to the Pilot Flying J transaction (See Recent Events section).As a result, costs of franchise and license revenue as a percentage of franchise and license revenue increased to 39.4% for the two quarters ended June 30, 2010 from 36.3% for the two quarters ended July 1, 2009. Other Operating Costs and Expenses Other operating costs and expenses such as general and administrative expenses and depreciation and amortization expense relate to both company and franchise operations. General and administrative expenses are comprised of the following: Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Share-based compensation $ $ General and administrative expenses Total general and administrative expenses $ $ 21 The $1.5 million decrease in share-based compensation expense is primarily due to a $0.5 million reduction in expense related to forfeitures resulting from the departure of the Company's former Chief Executive Officer and the adoptionof lower cost share-based compensation plans during recent years. The $2.1 million decrease in other general and administrative expenses is primarily the result of a $4.1 million decrease in incentive and deferred compensation,partially offset by a $2.0 million increase in costs related to our recent proxy contest. Depreciation and amortization is comprised of the following: Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Depreciation of property and equipment $ $ Amortization of capital lease assets Amortization of intangible assets Total depreciation and amortization expense $ $ The overall decrease in depreciation and amortization expense is due primarily to the sale of company-owned restaurants to franchisees during fiscal 2009. Operating gains, losses and other charges, net are comprised of the following: Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Gains on sales of assets and other, net $ ) $ ) Restructuring charges and exit costs ) Impairment charges — Operating gains, losses and other charges, net $ $ ) During the two quarters ended June 30, 2010, we recognized $1.2 million of gains on the sale of nine restaurant operations to four franchisees for net proceeds of $3.0 million (which included a note receivable of $0.2 million) and additional gains on prior year restaurant sale transactions.During the two quarters ended July 1, 2009, we recognized $2.8 million of gains on the sale of 52 restaurant operations toten franchisees for net proceeds of$11.8 million (which included notes receivable of $1.5 million).The remaining gains for the two periods resulted from the recognition of gains on the sale of other real estate assets and deferred gains. Restructuring charges and exit costs were comprised of the following: Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Exit costs $ $ ) Severance and other restructuring charges Total restructuring and exit costs $ $ ) Severance and other restructuring charges for the two quarters ended June 30, 2010 includes $0.8 million related to the departure of the Company's former Chief Executive Officer (see Part II Item 1. Legal Proceedings). Impairment charges for the two quarters ended July 1, 2009generally relate to underperforming restaurants as well as restaurants and real estate held for sale. Operating income was $24.1 million for the two quarters ended June 30, 2010 and $29.4 million for the two quarters ended July 1, 2009. 22 Interest expense, net is comprised of the following: Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Interest on senior notes $ $ Interest on credit facilities Interest on capital lease liabilities Letters of credit and other fees Interest income ) ) Total cash interest Amortization of deferred financing costs Interest accretion on other liabilities Total interest expense, net $ $ The decrease in interest expenseresulted primarilyfrom the repayment of$15.0 million and $46.7 million of term loan debt during 2010 and 2009, respectively. Other nonoperating expense (income), net was $0.6 million for the two quarters ended June 30, 2010 compared with other nonoperating income of $1.2 million for the two quarters ended July 1, 2009. The provision for income taxes was $0.6 for the two quarters ended June 30, 2010 compared to $0.2 million for the two quarters ended July 1, 2009. The provision for income taxes for the first two quarters of 2010 and 2009 was determined using our effective rate estimated for the entire fiscal year. The increase in our effective tax rate for the two quarters ended June 30, 2010 results primarily from the recognition of $0.7 million of current tax benefits during the first quarter of 2009 related to the enactment of certain federal laws during the first quarter of 2009. We have provided valuation allowances related to any benefits from income taxes resulting from the application of a statutory tax rate to our net operating losses (“NOL”) generated in previous periods. Net income was $10.0 million for the two quarters ended June 30, 2010 compared with $13.6 million for the two quarters ended July 1, 2009 due to the factors noted above. Liquidity and Capital Resources Our primary sources of liquidity and capital resources are cash generated fromoperations, borrowings under our Credit Facility (as defined in Note 8) and, in recent years, cash proceeds from the sale of surplus properties andsales of restaurant operations to franchisees, to the extent allowed by our Credit Facility. Principal uses of cash are operating expenses, capital expenditures and debt repayments. The following table presents a summary of our sources and uses of cash and cash equivalents for the periods indicated: Two Quarters Ended June 30, 2010 July 1, 2009 (In thousands) Net cash provided by operating activities $ $ Net cash (used in) provided by investing activities ) Net cash used infinancing activities ) ) Net decreasein cash and cash equivalents $ ) $ ) The increase in operating cash flows is primarily the result of timing differences in marketing spending and the reduction in our interest payments. We believe that our estimated cash flows from operations for 2010, combined with our capacity for additional borrowings under our Credit Facility, will enable us to meet our anticipated cash requirements and fund capital expenditures over the next twelve months. Net cash flows used in investing activities were $0.3 million for the two quarters ended June 30, 2010. These cash flows includecapital expenditures of $8.4 million, of which $2.1million was financed through capital leases. These expenditures were partially offset by $3.3 million in proceeds from the sales of restaurant operations to franchisees and the sale of other real estate assets and collections of notes receivable of $2.7 million. Our principal capital requirements have been largely associated with the maintenance of our existing company-owned restaurants and facilities, new construction, remodeling, information technology and our strategic initiatives, as follows: 23 Quarter Ended June 30, 2010 July 1, 2009 (In thousands) Facilities $ $ New construction Remodeling Information technology 35 Strategic initiatives 11 Other Capital expenditures $ $ We generally expect our capital requirements to trend downward as we reduce our company-owned restaurant portfolio and remain selective in our new restaurant investments. Cash flows used in financing activitieswere $15.2 million for the two quarters ended June 30, 2010, which included $14.6 million of term loan prepayments and $0.4 million of scheduled term loan payments. Our Credit Facility consistsof a $50 million revolving credit facility (including up to $10 million for a revolving letter of credit facility for short term needs), a $65 million term loan and an additional $30 million letter of credit facility for longer term needs. At June 30, 2010, we hadoutstanding letters of credit of $24.5 million (comprised of $24.4 million under our letter of credit facility and less than $0.1 million under our revolving letter of credit facility). There were no revolving loans outstanding at June 30, 2010. These balances result in availability of $5.6 million under our letter of credit facility and $49.9 million under the revolving facility. The revolving facility matures on December 15, 2011. The term loan and the $30million letter of credit facility mature on March 31, 2012. The term loan amortizes in equal quarterly installments at a rate equal to 1% per annum with all remaining amounts due on the maturity date. The revolving facility is available for working capital, capital expenditures and other general corporate purposes. We will be required to make mandatory prepayments under certain circumstances (such as required payments related to asset sales) typical for this type of credit facility and may make certain optional prepayments under the Credit Facility. The Credit Facility is guaranteed by Denny's and its other subsidiaries and is secured by substantially all of the assets of Denny's and its subsidiaries. In addition, the Credit Facility is secured by first-priority mortgages on approximately 100 company-owned real estate assets. The Credit Facility contains certain financial covenants (i.e., maximum total debt to EBITDA (as defined under the Credit Facility) ratio requirements, maximum senior secured debt to EBITDA ratio requirements, minimum fixed charge coverage ratio requirements and limitations on capital expenditures), negative covenants, conditions precedent, material adverse change provisions, events of default and other terms, conditions and provisions customarily found in credit agreements for facilities and transactions of this type. We were in compliance with the terms of the Credit Facility as of June 30, 2010. As of June 30, 2010, interest on loans under the revolving facility is payable at per annum rates equal to LIBOR plus 250 basis points and will adjust over time based on our leverage ratio. Interest on the term loan and letter of credit facility is payable at per annum rates equal to LIBOR plus 200 basis points. As of June 30, 2010, the weighted-average interest rate under the term loan was 2.5%. Our working capital deficit was $23.2 million at June 30, 2010 compared with $33.8 million at December 30, 2009. The decrease in working capital deficit resulted primarily from the sale of company-owned restaurants to franchisees during 2009 and 2010 and a $2.9 million increase in assets held for sale. We are able to operate with a substantial working capital deficit because (1)restaurant operations and most food service operations are conducted primarily on a cash (and cash equivalent) basis with a low level of accounts receivable, (2)rapid turnover allows a limited investment in inventories, and (3)accounts payable for food, beverages and supplies usually become due afterthe receipt of cash from the related sales. Recent Events As previously disclosed, Denny'shas been selected as the full-service restaurant operator of choice for Pilot Travel Centers LLC (“Pilot”). On June 30, 2010, the Federal Trade Commission approved Pilot’s merger with Flying J Travel Centers (“Flying J”). Now named Pilot Flying J, the company is North America’s largest retail operator of travel centers. Up to 140 Flying J full-service restaurants could be converted to Denny’s.We began converting former Flying J restaurant operations in July 2010 and expect to have 80 sites converted by year end 2010, including 10 sites which will operate as company restaurants. Denny’s franchisees will convert and operate most of the Flying J locations with the Company planning to convert and operate approximately fifteen of the restaurants. We also expect up toan additional 50 Denny's restaurants will open in existing and proposed Pilot Travel Centersover the next several years. Implementation of New Accounting Standards See Note 2 to our Condensed Consolidated Financial Statements. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk Interest Rate Risk We have exposure to interest rate risk related to certain instruments entered into for other than trading purposes. Specifically, borrowings under the term loan and revolving credit facility bear interest at variable rates based on LIBOR plus a spread of 200 basis points per annum for the term loan and letter of credit facility and250 basis points per annum for the revolving credit facility. Based on the levels of borrowings under the Credit Facility at June 30, 2010, if interest rates changed by 100 basis points, our annual cash flow and income before income taxes would change by approximately $0.7 million. This computation is determined by considering the impact of hypothetical interest rates on the variable rate portion of the Credit Facility at June 30, 2010. However, the nature and amount of our borrowings under the Credit Facility may vary as a result of future business requirements, market conditions and other factors. Our other outstanding long-term debt bears fixed rates of interest. The book value andestimated fair value of our fixed rate long-term debt (excluding capital lease obligations and revolving credit facility advances) was approximately $175.2million atJune 30, 2010. This computation is based on market quotations for the same or similar debt issues or the estimated borrowing rates available to us.The market quotation for the 10% Notes was equal to their par value as of June 30, 2010, therefore there was no difference between the estimated fair value of long-term debt compared with its historical cost. We also have exposure to interest rate risk related to our pension plan, other defined benefit plans and self-insurance liabilities. A 25 basis point increase or decrease in discount rate would decrease or increase our projected benefit obligation related to our pension plan by approximately$1.8 million and would impact the pension plan'snet periodic benefit cost by$0.1 million. The impact of a 25 basis point increase or decrease in discount rate would decrease or increase our projected benefit obligation related to our other defined benefit plans by less than $0.1 million while the plans'net periodic benefit cost would remain flat. A 25 basis point increase or decrease in discount rate related to our self-insurance liabilities would result in a decrease or increase of $0.2 million, respectively. Commodity Price Risk We purchase certain food products, such as beef, poultry, pork, eggs and coffee, and utilities such as gas and electricity, which are affected by commodity pricing and are, therefore, subject to price volatility caused by weather, production problems, delivery difficulties and other factors that are outside our control and which are generally unpredictable. Changes in commodity prices affect us and our competitors generally and often simultaneously. In general, we purchase food products and utilities based upon market prices established with vendors. Although many of the items purchased are subject to changes in commodity prices, the majority of our purchasing arrangements are structured to contain features that minimize price volatility by establishing fixed pricing and/or price ceilings and floors. We use these types of purchase arrangements to control costs as an alternative to using financial instruments to hedge commodity prices.In many cases, we believe we will be able to address commodity cost increases which are significant and appear to be long-term in nature by adjusting our menu pricing or changing our product delivery strategy. However, competitive circumstances could limit such actions and, in those circumstances, increases in commodity prices could lower our margins. Because of the often short-term nature of commodity pricing aberrations and our ability to change menu pricing or product delivery strategies in response to commodity price increases, we believe that the impact of commodity price risk is not significant. We have established a policy to identify, control and manage market risks which may arise from changes in interest rates, commodity prices and other relevant rates and prices. We do not use derivative instruments for trading purposes. Item 4. Controls and Procedures As required by Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) our management conducted an evaluation (under the supervision and with the participation of our Interim Chief Executive Officer, Debra Smithart-Oglesby, and our Executive Vice President, Chief Administrative Officerand Chief Financial Officer, F. Mark Wolfinger) as of the end of the period covered by this report, of the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) under the Exchange Act. Based on that evaluation, Ms. Smithart-Oglesby and Mr. Wolfinger each concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports that we fileor submit under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and (ii) is accumulated and communicated to our management, including Ms. Smithart-Oglesby and Wolfinger, as appropriate to allow timely decisions regarding required disclosure. There have been no changes in our internal control over financial reporting identified in connection with the evaluation required by Rule 13a-15(d) of the Exchange Act that occurred during our last fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings On July 23, 2010, the Company received notice that our former Chief Executive Officer (“CEO”) has elected to arbitrate issues with respect to the settlement of any outstanding obligations related to his departure.Under the terms of the employment agreement with our former CEO, such arbitration proceeding is to be held before a single arbitrator in Charlotte, North Carolina in accordance with the rules of the American Arbitration Association and is to be completed within 60 days of the delivery of such notice.We estimate that the arbitration could result in payments to our former CEO ranging from approximately $0.8 million to $3.2 million. At June 30, 2010, we have recorded $0.8 million of severance and other restructuring charges related to the resolution of this matter. In addition, there are various other claims and pending legal actions against or indirectly involving us, including actions involving employees and guests, other employment related matters, taxes, sales of franchise rights and businesses and other matters. Based on our examination of these matters and our experience to date, we have recorded reserves reflecting our best estimate of liability, if any, with respect to these matters. However, the ultimate disposition of these matters cannot be determined with certainty. 25 Item 6. Exhibits The following are included as exhibits to this report: Exhibit No. Description Certification of Debra Smithart-Oglesby, Interim Chief Executive Officer of Denny’s Corporation, pursuant to Rule 13a-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of F. Mark Wolfinger, Executive Vice President, Chief Administrative Officerand Chief Financial Officer of Denny’s Corporation, pursuant to Rule 13a-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Debra Smithart-Oglesby, Interim Chief Executive Officer of Denny’s Corporation and F. Mark Wolfinger, Executive Vice President, Chief Administrative Officer and Chief Financial Officer of Denny’s Corporation, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DENNY'S CORPORATION Date: August 3, 2010 By: /s/ F. Mark Wolfinger F. Mark Wolfinger Executive Vice President, Chief Administrative Officer and Chief Financial Officer Date: August 3, 2010 By: /s/ Jay C. Gilmore Jay C. Gilmore Vice President, Chief Accounting Officer and Corporate Controller 27
